Citation Nr: 0207871	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  99-08 713A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for bipolar disorder.

Entitlement to an increased evaluation for recurrent left 
shoulder dislocations with neuropathy, currently evaluated as 
20 percent disabling.

Entitlement to an increased evaluation for lumbosacral strain 
with L-5 spondylolysis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to April 
1986.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.

The Board also notes that the veteran was provided a 
statement of the case in October 1998 on the issue of 
eligibility for vocational rehabilitation services.  He was 
informed of the requirement that he submit a substantive 
appeal in response to the statement of the case to perfect 
his appeal with respect to this issue.  The issue was not 
thereafter addressed in any written communication received 
from the veteran or his representative.  Therefore, the Board 
has concluded that the veteran is not currently seeking 
appellate review with respect to this issue. 


REMAND

The veteran was most recently afforded a VA examination of 
his low back and left shoulder in September 1998.  He was 
found to have degenerative joint disease at L4-5, and L5-S1.  
It was noted that he had a history of intermittent 
radiculopathy from the S1 nerve root due to degenerative 
spinal stenosis, but studies needed to confirm or rule out 
radiculopathy had not been done. 

In written argument submitted in May 2002, the veteran's 
representative specifically claimed that the veteran is 
entitled service connection for degenerative spinal stenosis 
with radiculopathy.  This claim has not been addressed by the 
RO.  This raised service connection issue is inextricably 
intertwined with the issue of entitlement to an increased 
evaluation for low back disability.  Therefore, it must be 
addressed by the RO before the Board decides the increased 
evaluation issue.

The Board further notes that in statement submitted in August 
2000, the veteran alleged that his left shoulder and low back 
disabilities had increased in severity, that he was in need 
of a shoulder replacement and that he was being followed at a 
VA orthopedic clinic.  The claims folder currently contains 
no VA outpatient records for the period since September 1998.

Furthermore, the veteran is reportedly in receiving 
disability benefits from the Social Security Administration 
due to bipolar disorder but neither the decision awarding 
such benefits nor the record upon which the decision was 
based are of record.  Finally, the Board notes that the 
notice of the veteran's admission to a VA facility in June 
2001 for treatment of a manic episode is of record, but the 
summary of such hospitalization has not been associated with 
the claims folder. 

In light of these circumstances, the Board has concluded that 
further RO actions are required.  Accordingly, this case is 
REMANDED to the RO for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated or evaluated the veteran 
since his discharge from service for any 
psychiatric disorder, or in recent years 
for left shoulder or low back disability.  
After receipt of the requested 
information and any necessary 
authorization, the RO should obtain all 
indicated records that have not already 
been obtained.  In any event, the RO 
should obtain a summary of the veteran's 
VA hospitalization in June 1999, and VA 
outpatient records for the period since 
September 1998.  

2.  If the RO is unable to obtain any of 
the identified records, it should so 
inform the veteran and his representative 
and request them to provide the 
outstanding records.

3.  The RO should request the veteran to 
submit medical evidence, such as a 
statement from a physician, supportive of 
his contention that he manifested bipolar 
disorder in service or supportive of the 
presence of bipolar disorder within one 
year of his discharge from service.

4.  The RO should obtain a copy of the 
SSA decision awarding the veteran 
disability benefits, the record upon 
which the award was based, and records 
associated with any later disability 
determinations for the veteran.

5.  Then, the RO should schedule the 
veteran for a VA orthopedic examination 
by a physician with appropriate expertise 
to determine the etiology of the 
degenerative changes of the veteran's 
lumbosacral spine and the current degree 
of severity of the veteran's recurrent 
left shoulder dislocations and 
lumbosacral strain with L5 spondylolysis.  
The claims folder must be made available 
to and reviewed by the examiner, and any 
indicated studies should be performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back and left 
shoulder disabilities. 

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

The examiner should assess the 
frequency of any dislocations of the 
veteran's left shoulder and identify 
any fibrous union or nonunion of the 
humerus.

Based upon the claims folder review 
and the examination results, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that the degenerative 
changes of the veteran's lumbosacral 
spine are etiologically related to 
his military service or were caused 
or chronically worsened by the 
service-connected lumbosacral strain 
with L5 spondylolysis. 

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
and left shoulder disabilities on 
his ability to work.  

The rationale for all opinions 
expressed must also be provided.

6.  The veteran should also be provided a 
VA neurologic examination by a physician 
with appropriate expertise to determine 
the current nature and extent of the 
service-connected neuropathy associated 
with the veteran's left shoulder 
disability, and the nature, extent and 
etiology of any currently present 
degenerative disc disease of the 
veteran's lumbosacral spine.  The claims 
folder must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.  

With respect to the left upper 
extremity, the examiner should 
identify the nerve involved and all 
symptoms and functional impairment 
from the disorder.  

If the veteran is found to have 
degenerative disc disease of the 
lumbosacral spine, the examiner 
should identify symptoms and 
functional impairment associated 
with the disorder, to include any 
reflex changes, characteristic pain, 
muscle spasm and functional 
impairment of the lower extremities.  
The examiner should also assess the 
duration of any attacks of sciatic 
neuropathy.  

If the veteran is found to have 
degenerative disc disease, the 
examiner should also provide an 
opinion, based upon the claims 
folder review and the examination 
results, as to whether it is at 
least as likely as not that the 
disorder is etiologically related to 
the veteran's military service or 
was caused or chronically worsened 
by the service-connected lumbosacral 
strain with L5 spondylolysis.

The examiner should also provide an 
opinion concerning the impact of the 
disabilities on the veteran's 
ability to work.

The rationale for all opinions 
expressed must also be provided.

7.  Then, the RO should undertake any 
other indicated development and 
adjudicate the issue of entitlement to 
service connection for degenerative joint 
and disc disease of the lumbosacral 
spine.  If a timely notice of 
disagreement is received with respect to 
the decision on this issue, the RO should 
issue a statement of the case and inform 
the veteran of the requirements to 
perfect an appeal with respect to this 
issue.

8.  The RO should readjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
veteran and his representative should be 
afforded an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The veteran need take no action until otherwise notified by 
the RO; however, the veteran is advised that the examinations 
requested in this remand are necessary to evaluate his claims 
and that a failure to report for a scheduled examination, 
without good cause, could result in the denial of the claim.  
38 C.F.R. § 3.655(b) (2001).

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





